Citation Nr: 0514804	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-14 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for shin splints of the 
right lower extremity.

2.  Entitlement to service connection for shin splints of the 
left lower extremity.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant, M.F. (initials)


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The veteran testified before the Board in a December 2004 
videoconference hearing.  She waived her right to an in 
person hearing.  The transcript has been obtained and 
associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  There is no competent and probative evidence of record 
that the veteran currently has shin splints of the left lower 
extremity. 


3.  There is no competent and probative evidence of record 
that the veteran currently has shin splints of the right 
lower extremity. 

4.  The veteran does not have bilateral hearing loss as 
defined by 38 C.F.R. § 3.385.

5.  There is no competent and probative evidence of record 
that the veteran has a current low back disorder.

6.  A skin condition is not related to active military 
service on any basis. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for shin splints of the left lower extremity are not met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303 (2004).

2.  The criteria for the establishment of service connection 
for shin splints of the right lower extremity are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.102, 
3.159, 3.303 (2004).

3.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.385 
(2004).

4.  The criteria for the establishment of service connection 
for a low disorder are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2004).

5.  The criteria for the establishment of service connection 
for a skin condition are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that she incurred bilateral shin splints 
of the lower extremities, bilateral hearing loss, a low back 
disorder, and a skin condition while serving on active 
military duty from May 1988 to May 1992.  

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
these matters; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

In this case, a substantially complete application was 
received in February 2002.  In February 2002, the RO provided 
specific notice to the claimant regarding what information 
and evidence was needed to substantiate the claims; the 
allocation of responsibility for obtaining such evidence, as 
well as advising the veteran to submit any evidence in her 
possession pertaining to the claims.  Thereafter, in a rating 
decision dated in a March 2003, the claims were denied.  As 
the VCAA notice in this case was provided to the veteran 
prior to the initial RO adjudication denying the claims, the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

The record also indicates that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claims that have been addressed in this 
decision.  Her service personnel records, some service 
medical records, private medical records, VA outpatient 
treatment records, and reports of VA examination are included 
in the file.  The veteran provided testimony before the Board 
in December 2004.  The transcript has been associated with 
the claims folder.

Repeated efforts have been made to obtain the veteran's 
complete service medical records to no avail.  The RO tried, 
without success, to obtain the veteran's service medical 
records from the National Personnel Records Center (NPRC) on 
more than one occasion, as well as the 55th Medical Group 
located at Offutt Air Force Base (Ehrling Bergquist 
Hospital).  Dental records and hospitalization records 
associated with the birth of the veteran's daughter and her 
breast biopsy were obtained and are associated with the 
claims folder.  Attempts were also made to locate the 
veteran's service medical records in the folder of M.F., her 
ex-husband, whom she was married to during active duty.  
However, this also resulted in a negative response in 
December 2003.  In February 2003, a Formal Finding of 
Unavailability of Service Medical Records was made by the RO.  
Repeated attempts were also made to locate any service 
medical records in the possession of the veteran.  All 
attempts to locate these records have been exhausted.  Any 
further attempts would be futile. 38 C.F.R. § 3.159.  In the 
event that the veteran's service medical records are located, 
the former decision will be reconsidered by the adjudicating 
agency of original jurisdiction. 38 C.F.R. § 3.156(c).
 
A VA examination is not necessary with regard to the instant 
appeal.  38 U.S.C.A. § 5103A.  As will be discussed in 
greater detail below, there is no evidence that the veteran 
currently has any of the claimed disorders.  The record 
indicates that all available medical records have been 
obtained.  There is sufficient medical evidence of record to 
render a determination on the merits of the claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998).  

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical 
data or other rationale to support his opinion."  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The use of the word 
"possible" makes an opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124 (1998).  

If the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Analysis

I. & II.  Shin Splints of the Bilateral Lower Extremities

The veteran contends that she developed bilateral shin 
splints from running in combat boots during her active duty 
service.  She asserts that she was put on a permanent profile 
in service.

The Board has thoroughly reviewed the evidence of record, to 
include, but not limited to: available service medical 
records; service personnel records; contentions of the 
veteran; a lay statement from M.F.; VA outpatient treatment 
records dated between 2002 and 2004; reports of VA 
examination dated in 2002 and 2003; private medical records 
from Dr. S (initial); and the transcript from the December 
2004 video conference hearing.  Based on the foregoing, there 
is no evidence of record which meets the requirements for 
service connection.  

While the veteran and her ex-husband have testified that she 
incurred bilateral shin splints in service, for which she was 
put on a permanent profile, the available service medical 
records do not support their contentions.  There was no 
evidence of bilateral shin splints in the available treatment 
records.  The veteran's complete service personnel records 
were reviewed and they do not contain any evidence of waiver 
or a permanent profile for bilateral shin splints.

The post-service medical records also do not contain any 
evidence of bilateral shin splints.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003), the veteran 
has been advised of the need to submit competent medical 
evidence indicating that she has the disorders in question, 
and further substantiating evidence suggestive of a linkage 
between her active service and the current disorders, if 
shown.  See also 38 C.F.R. § 3.159(c)(4)(i).  The veteran has 
not done so, and no evidence thus supportive has otherwise 
been obtained.  Here, the record in its whole, after due 
notification, advisement, and assistance to the veteran under 
the VCAA, does not contain competent evidence to suggest that 
bilateral shin splints were incurred in service or that there 
are any current diagnoses of bilateral shin splints. 

There is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles  
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the 
claimant]," and where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  Because there was evidence 
of record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    

While both the veteran and her ex-spouse testified before the 
Board that bilateral shin splints were present since the 
veteran's separation from active service and related thereto, 
they are not competent to offer a medical opinion. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence 
is not in relative equipoise, but rather the preponderance of 
the evidence is against the claims, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 54.

Based on the foregoing, the claims are denied.  
 
III.  Bilateral Hearing Loss

The veteran contends that she incurred bilateral hearing loss 
during her active duty service.  Specifically, she asserts 
that she was exposed to loud noise while working as a pick-up 
and delivery driver on the flight line.

The Board has thoroughly reviewed the evidence of record, to 
include, but not limited to: available service medical 
records; service personnel records; contentions of the 
veteran; a lay statement from M.F.; VA outpatient treatment 
records dated between 2002 and 2004; reports of VA 
examination dated in 2002 and 2003; private medical records 
from Dr. S (initial); and the transcript from the December 
2004 video conference hearing.  In light of the foregoing, 
service connection for bilateral hearing loss is not 
warranted.

While the veteran's service personnel records confirm that 
she was a Material Storage and Distribution Specialist for 
three years and 10 months, as well as her presence on the 
flight line during the time she was a pick-up and delivery 
driver, she does not have bilateral hearing loss compensable 
for VA purposes.
Pursuant to 38 C.F.R. § 3.385, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores suing the Maryland CNC Test are less than 
94 percent.

The veteran was afforded a VA auditory examination in June 
2002.  Her hearing was found to be within normal limits 
bilaterally.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
25
15
10
20
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear. 

Based on the results of the June 2002 authorized audiological 
examination, the veteran does not have hearing loss as 
defined by 38 C.F.R. § 3.385.  While both the veteran and her 
ex-spouse testified before the Board that bilateral hearing 
loss has been present since the veteran's separation from 
active service and related thereto, they are not competent to 
offer a medical opinion. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise, but rather the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.

IV.  Low Back Disorder

The veteran contends that she incurred a low back disorder 
during her active duty service.  Specifically, she has 
testified that she did not have the proper equipment to 
remove a 200-pound safe from a truck and as a result, when 
she pushed the safe, she heard a snap in her lower back.  She 
asserted that she went to the base hospital in Germany for 
back pain and was given medication.

The Board has thoroughly reviewed the evidence of record, to 
include, but not limited to: available service medical 
records; service personnel records; contentions of the 
veteran; a lay statement from M.F.; VA outpatient treatment 
records dated between 2002 and 2004; reports of VA 
examination dated in 2002 and 2003; private medical records 
from Dr. S (initial); and the transcript from the December 
2004 video conference hearing.  In light of the foregoing, 
service connection for a low back disorder is not warranted.

The available service medical records do not contain any 
evidence of the asserted in-service safe incident or of 
complaints of low back pain.  The post-service medical 
records delineated above also do not contain any evidence of 
a low back disorder.

The only complaints of low back pain are found in private 
medical records from Dr. S.  However, Dr. S indicated that 
the veteran complained of low back pain in September 2001 in 
connection with the size of her breasts.  He confirmed that 
her back pain complaints were related to hypermestia.  Dr. S 
recommended a bilateral reduction mammoplasty.  The surgery 
was performed in September 2001 to relieve back, neck, and 
shoulder pain.  There was no indication that there was any 
pre-existing back pain related to an incident of active duty 
military service.

In this circumstance, there is no duty on the part of VA to 
provide a medical examination.  Wells, 326 F.3d at 1384.  The 
veteran has been advised of the need to submit competent 
medical evidence indicating that she has a low back disorder, 
and further substantiating evidence suggestive of a linkage 
between her active service and the current disorder, if 
shown.  The veteran has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that a low back disorder manifested by 
pain was incurred in service or related thereto.  There is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service."  38 U.S.C.A § 5103A(d); cf. Charles  v. Principi, 
16 Vet. App. 370 (2002). 

While both the veteran and her ex-spouse testified before the 
Board that a low back disorder has been present since the 
veteran's separation from active service and related thereto, 
they are not competent to offer a medical opinion. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.

V.  Skin Condition

The veteran contends that she incurred a skin condition 
during her active duty service.  Specifically, she has 
testified that while running an obstacle course during basic 
training, she fell in a body of water.  She asserted that she 
later broke out in a rash on her neck, face, and hands.  She 
contends that the rash reoccurs on an annual basis.

The Board has thoroughly reviewed the evidence of record, to 
include, but not limited to: available service medical 
records; service personnel records; contentions of the 
veteran; a lay statement from M.F.; VA outpatient treatment 
records dated between 2002 and 2004; reports of VA 
examination dated in 2002 and 2003; private medical records 
from Dr. S (initial); and the transcript from the December 
2004 video conference hearing.  In light of the foregoing, 
service connection for a skin condition is not warranted.
The available service medical records do not contain any 
evidence of the asserted in-service water incident nor do 
they complaints of a rash on the neck, face, or hands.  The 
post-service medical records delineated above also do not 
contain any evidence of a skin condition related to service.

VA outpatient treatment records dated in April 2003 indicate 
the veteran noticed darkness on her face.  However, she 
reported this change after staring her blood pressure 
medication.  There was no indication that the pigmentation 
change was related to the veteran's period of active duty 
service.

A VA examination is not necessary to make a determination on 
the merits. 38 U.S.C.A. § 5103A(d).  There is no competent 
medical evidence of record of a skin condition during the 
veteran's active duty service.  The only evidence of record 
to support the veteran's contentions are statements made by 
her and her ex-spouse.  While they both testified before the 
Board that a skin condition has been present since the 
veteran's separation from active service and related thereto, 
they are not competent to offer a medical opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for shin splints of the 
right lower extremity is denied.

Entitlement to service connection for shin splints of the 
left lower extremity is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a skin disorder is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


